        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 1 of 31




 1   MARC N. BERNSTEIN (SBN 145837)
     mbernstein@blgrp.com
 2   WILL B. FITTON (SBN 182818)
     wfitton@blgrp.com
 3   THE BUSINESS LITIGATION GROUP, P.C.
     150 Spear Street, Suite 800
 4   San Francisco, CA 94105
     Telephone: 415.765.6633
 5   Facsimile: 415.283.4804

 6   Attorneys for Plaintiff
     UAB “PLANNER5D”
 7
 8

 9
10                               UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13
14
     UAB “PLANNER5D” dba PLANNER 5D,              Case No.
15
16                             Plaintiff,

17                 v.
18
     FACEBOOK INC.,
19   FACEBOOK TECHNOLOGIES, LLC, THE              COMPLAINT FOR
20   TRUSTEES OF PRINCETON                        COPYRIGHT INFRINGEMENT
     UNIVERSITY, DOES 1-200, ABC
21   CORPORATIONS 1-20, and XYZ
22   UNIVERSITIES 1-20.                           DEMAND FOR JURY TRIAL

23
                               Defendants.
24
25
26

27
28


     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 2 of 31




 1          UAB “Planner5D” (Planner 5D) sued Facebook, Inc., Facebook Technologies,
 2   LLC (together, Facebook), and The Trustees of Princeton University (Princeton or
 3   Princeton University) in a case entitled UAB “Planner5D” v. Facebook et al., Case
 4   No. 3:19-cv-03132 WHO (N.D. Cal. June 5, 2019). The Court dismissed Planner 5D’s
 5   copyright claims with leave to amend. (ECF 52.) The Court held that Planner 5D
 6   should re-file its copyright claims in a new lawsuit that would then be related to and
 7   consolidated with the original one. (ECF 59.) Planner 5D did so. (See UAB
 8   “Planner5D” v. Facebook et al., Case No. 3:20-cv-02198-WHO (N.D. Cal. Mar. 31,
 9   2020).) On July 24, 2020, the Court dismissed that case, again granting leave to
10   amend. (ECF 90.) Under the Court’s reasoning in its order requiring the filing of a
11   separate lawsuit for the previously amended copyright claims, see ECF 59,
12   Planner 5D has determined it likewise should file a new lawsuit for the present
13   amended claims. Accordingly, for its new Complaint against Facebook and
14   Princeton, Planner 5D now alleges as follows.
15                                      INTRODUCTION
16          1.     This case arises from Princeton and Facebook’s misappropriation and
17   exploitation of Planner 5D’s intellectual property, on a massive scale and without
18   authorization, for their own advantage and profit.
19          2.     Computer vision—the ability of computers to recognize three-
20   dimensional scenes—is one of today’s leading research fields. Whoever first masters
21   this technology will forever change humankind’s relationship with machines.
22          3.     Scene-recognition technology will soon enable robots to care for home-
23   bound patients, and to boost safety and productivity at offices, airports, hospitals,
24   and factories. It will also revolutionize an array of applications outside of robotics.
25   One product looks after elderly people in their homes, using computer vision to
26   detect changes in their gait or behavior, and to recognize stumbles or falls. Other
27   applications will usher in a new era in virtual reality. Virtual objects will be
28   seamlessly integrated into the user’s actual indoor environment, enhancing realism
                                                  1
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 3 of 31




 1   for both industrial and recreational applications. Shipping giant DHL has already
 2   equipped its warehouse employees with “smart glasses” that use scene recognition
 3   to display where each item picked from the warehouse should be placed on the
 4   trolley for delivery. It’s been estimated that the computer vision market will reach
 5   $48 billion by 2023, and $60 billion by 2025.
 6          4.     Yet even as scientists make great strides in this burgeoning research
 7   area, they have encountered a roadblock. Teaching machines to recognize three-
 8   dimensional settings requires feeding them large volumes of realistic, digitized
 9   samples of such places—digitized doors, walls, furniture, and the like, arranged into
10   plausible interiors that are readable by machines. Creating lifelike digital scenes is
11   extremely time- and labor-intensive, and requires the exercise of substantial human
12   judgment, creativity, and expression. For truly realistic scenes, human modelers
13   must personally craft each three-dimensional object, and human designers must
14   arrange the objects in lifelike configurations. Large collections of these kinds of three-
15   dimensional settings are thus exceedingly rare.
16          5.     Yet such collections are vital to scene-recognition research. In a slide
17   presentation posted online, a senior Princeton computer scientist asked, “What is the
18   main roadblock for 3D scene understanding and research?” His answer: “Data!!” (See
19   Thomas Funkhouser, 3D Data for Data-Driven Scene Understanding, 8-9,
20   https://www.cs.princeton.edu/~funk/VRWorkshop.pdf (last visited March 30, 2020).)
21          6.     Planner 5D owns a collection of over a million human-designed, hand-
22   crafted, digitized, and realistic three-dimensional objects and scenes, depicting a
23   wide variety of household and office designs. To Planner 5D’s knowledge, no other
24   collection in the world numbers even in the tens of thousands. The company created
25   and grew its collection over many years, at a cost of millions of dollars. It began by
26   hiring modelers to fashion several thousand hand-crafted three-dimensional objects.
27   These were lifelike models of furniture, appliances, plants, people, lighting, or other
28   objects that could occupy the interior or exterior of a digitally depicted room or
                                                  2
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 4 of 31




 1   structure. Millions of users of the company’s design tool then dragged and dropped
 2   these virtual objects into floor plans, creating realistic three-dimensional interior
 3   designs, or “scenes.” Each created design, or scene, was comprised of computer code
 4   stored on Planner 5D’s own servers, for later access and use by Planner 5D and the
 5   user who created it. Planner 5D’s collection of such scenes has mushroomed over the
 6   years to many millions of scenes. Users can designate their scenes for desired
 7   inclusion in Planner 5D’s public gallery of designs. From these, Planner 5D personnel
 8   carefully select a subset of the most appealing, artistic, or diverse scenes, numbering
 9   in the tens of thousands, to display as the current public gallery. This curated public
10   gallery contains the scenes that are visible to all users. The remaining scenes in
11   Planner 5D’s collection can be accessed or viewed only by Planner 5D or the users
12   who created them.
13          7.     Computer scientists at Princeton were eager to use Planner 5D’s
14   uniquely large, uniquely realistic collection of data. They decided to download the
15   entirety of Planner 5D’s then-existing public gallery of scenes, as well as all of
16   Planner 5D’s individual objects. Planner 5D will need discovery to determine the
17   precise means by which Princeton did so. But on information and belief, the
18   Princeton scientists or others acting at their behest used special software tools,
19   including Princeton’s own software, specially engineered for this purpose, to access
20   the digital files underlying Planner 5D’s objects and scenes. Without these special
21   tools, users could only see and manipulate the on-screen images rendered from these
22   computer files. For example, users could see an image of a sofa, and drag and
23   position it onto a floor plan for a living room. But the computer code from which
24   these images were rendered was always invisible, and wholly inaccessible, to users.
25          8.     On information and belief, using software developer tools, Princeton or
26   its agents monitored and intercepted communications activity between Planner 5D’s
27   software and its European servers. Using information extracted from these
28   intercepted communications, together with data-harvesting software of its own
                                                  3
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 5 of 31




 1   creation, Princeton determined the secret Internet addresses where the tens of
 2   thousands of Planner 5D’s object and scene files were hidden. Princeton’s computer
 3   code then crawled the location of each of the tens of thousands of addresses, scraping
 4   the files it encountered into its unauthorized collection.
 5          9.     In this way, Princeton downloaded over five gigabytes of Planner 5D
 6   data. It then used this data for its scene-recognition activities. Princeton researchers
 7   published multiple articles using the data. The authors confessed the data’s
 8   provenance: “We use a collection of 3D scene models downloaded from the
 9   Planner5D website.” (E.g., Yinda Zhang, et al, Physically-Based Rendering for Indoor
10   Scene Understanding Using Convolutional Neural Networks 3 (Proceedings of IEEE
11   Conference on Computer Vision and Pattern Recognition, 2017)
12   https://arxiv.org/pdf/1612.07429v2.pdf.) (last visited March 30, 2020).)
13          10.    Princeton also made the stolen data available to an unknown number of
14   researchers at a Princeton URL. Visitors to this URL would fill out a form and agree
15   to certain terms in order to be approved for access to the dataset. Planner 5D will
16   need discovery to determine exactly how many researchers applied to Princeton for
17   access to the data, how many were accepted, who those researchers are, and whether
18   and how their use of the data was restricted. Princeton labeled the stolen data the
19   “SUNCG dataset.”
20          11.    Defendants Facebook, Inc. and its subsidiary, Facebook Technologies,
21   LLC (together, Facebook) were also interested in Planner 5D’s objects and scenes.
22   Facebook Technologies runs “Oculus,” the well-known virtual-reality brand
23   Facebook acquired in 2014. Scene recognition is a vital component of virtual-reality
24   products and services. As one example, “scene fusion”—the fusing of virtual objects
25   with the user’s actual surroundings—relies critically on scene-recognition
26   technology.
27
28
                                                  4
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 6 of 31




 1          12.    Eager to tap the enormous commercial potential of scene recognition
 2   technology, Facebook assembled its own, internal, computer-vision team. This team
 3   then enlisted broader aid for its research.
 4          13.    Facebook joined with researchers at Princeton, Stanford, UC Berkeley,
 5   Georgia Tech, and other institutions to jointly organize and run an international
 6   scene-recognition competition called the SUMO Challenge (Scene Understanding
 7   and MOdeling Challenge). Facebook served as the lead sponsor of the SUMO
 8   Challenge. (See THE 2019 SCENE UNDERSTANDING AND MODELING CHALLENGE,
 9   https://sumochallenge.org/ (last visited March 30, 2020).) The first SUMO Challenge
10   was launched in late August, 2018; another was held in 2019.
11          14.    SUMO Challenge entrants were encouraged to submit scene-
12   recognition papers and algorithms. The SUMO Challenge organizers promised
13   contest winners cash prizes and a speaking slot at a “SUMO Challenge conference.”
14   To facilitate contestants’ work, beginning with the inaugural SUMO Challenge in
15   mid-2018, Facebook and the other SUMO Challenge organizers created their own
16   copy of the SUNCG dataset, and made it available to contestants who signed up for
17   the contest to use for their submissions. These SUMO Challenge organizers
18   published a link to the copied SUNCG dataset, at a URL belonging to Stanford
19   University—itself a SUMO Challenge organizer. In return for their chance at cash
20   prizes and the opportunity to present their winning submissions, SUMO contestants
21   granted Facebook a “perpetual, royalty-free, no-cost license and right to use and
22   otherwise exploit” the submitted materials, including Facebook’s right to use the
23   contest submissions “in any merchandising, advertising, marketing, promotion or for
24   any other commercial or non-commercial purpose.” Planner 5D will need discovery
25   to determine how many contestants applied to the SUMO Challenge for access to the
26   SUNCG dataset, how many were accepted, who those contestants were, and how, if
27   at all, their use of the data was restricted. But on information and belief, enough
28
                                                   5
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 7 of 31




 1   contestants were given access to the dataset to cause Planner 5D enormous economic
 2   damage.
 3          15.       The gigabytes of files Princeton, Facebook, and an unknown number of
 4   others have downloaded and used are the intellectual property of Planner 5D.
 5   Planner 5D’s files were scraped, copied, and used without its knowledge or
 6   permission. The defendants’ copying, use, and public disclosure and dissemination
 7   of Planner 5D’s core asset has caused catastrophic and potentially permanent
 8   damage to the company.
 9                                        JURISDICTION
10          16.       This case arises under the United States Copyright Act, 17 U.S.C. §§ 101
11   et seq. Accordingly, this Court has subject matter jurisdiction under 28 U.S.C. § 1331.
12          17.       The Court has personal jurisdiction over Facebook, Inc. and Facebook
13   Technologies, LLC because each is headquartered in California.
14          18.       The Court has personal jurisdiction over Princeton University because,
15   on information and belief, Princeton, together with its current and former employees
16   and students has engaged in the following acts:
17                •   participated in and assisted with the SUMO Challenge in California,
18                    including as SUMO Challenge organizers and advisors;
19                •   worked with Facebook and other California-based companies,
20                    individuals, and institutions involved with the SUMO Challenge;
21                •   received “generous support”—presumably cash funding—for scene
22                    recognition work from Silicon Valley companies such as Facebook, Inc.,
23                    Google LLC, and Nvidia Corporation.
24                •   permitted the copying and storage in this district of the SUNCG dataset
25                    used in the SUMO Challenge;
26                •   made its own copy of the SUNCG dataset generally available for
27                    download in California, an invitation that on information and belief at
28                    least some California residents accepted;
                                                   6
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 8 of 31




 1                •   co-authored articles with California residents about the SUNCG
 2                    dataset, and specifically its origin as data downloaded from
 3                    Planner 5D;
 4                •   consented to and enabled the current sabbatical here, at Google and
 5                    Stanford, of Dr. Thomas Funkhouser, one of Princeton’s leading
 6                    computer-vision professors. Dr. Funkhouser co-authored articles
 7                    dealing with Princeton’s use of the Planner 5D data and serves as one
 8                    of four members of the SUMO Challenge Advisory Board; and
 9                •   accepted Facebook’s support of another of its key scene-understanding
10                    researchers, Dr. Shuran Song, via a “Facebook Fellowship.”
11          19.       The Court also has personal jurisdiction over all defendants because no
12   defendant timely challenged personal jurisdiction in the previously-filed cases. The
13   defendants thereby waived a jurisdictional challenge there, Fed. R. Civ. P. 12(h)(1),
14   and, by extension, also here.
15                                             VENUE
16          20.       Venue is proper in this district under 28 U.S.C. § 1400(a), because the
17   defendants and their agents either reside or can be found in this district.
18          21.       Venue is also proper in this district because no defendant timely
19   challenged venue in the previously-filed cases. The defendants thereby waived a
20   venue challenge there, Fed. R. Civ. P. 12(h)(1), and, by extension, also here.
21                               INTRADISTRICT ASSIGNMENT
22          22.       This is an intellectual property action subject to assignment on a
23   district-wide basis. N.D. Cal. Civ. Local Rule 3-2(c). The previously-filed cases were
24   assigned to the San Francisco Division, and this case is related to those cases, and will
25   be consolidated with at least the first of them. Hence San Francisco is the proper
26   intradistrict assignment.
27
28
                                                    7
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 9 of 31




 1                                          PARTIES
 2           23.   Planner 5D is a private limited liability company organized under the

 3   laws of the Republic of Lithuania.
 4           24.   Facebook, Inc. is a Delaware corporation with headquarters in Menlo
 5   Park, California.
 6           25.   Facebook Technologies, LLC is a Delaware limited liability company
 7   headquartered in California. It is a subsidiary of Facebook, Inc.
 8           26.   The Trustees of Princeton University is a non-profit educational
 9   corporation and academic institution in New Jersey. In this complaint, “Princeton”
10   refers to the university, its employees, agents, and others acting at its behest and
11   direction.
12           27.   Does 1-200 are individuals whose names and identities Planner 5D does
13   not presently know, but who, on information and belief, committed or facilitated the
14   copyright infringement or other acts or omissions alleged here. Planner 5D will add
15   the names and identities of these Doe defendants when it learns them.
16           28.   ABC Corporations 1-20 are business entities or unincorporated
17   associations, whose names, states of organization or incorporation, and entity types
18   Planner 5D does not presently know, but which, on information and belief,
19   committed or facilitated the copyright infringement or other acts or omissions
20   alleged here. Planner 5D will add the names and identities of these business entities
21   or unincorporated associations when it learns them.
22           29.   XYZ Universities 1-20 are academic institutions whose identities, or
23   whose exact role in the events alleged here, Planner 5D does not presently know. On
24   information and belief, some of these academic institutions committed or facilitated
25   the copyright infringement or other acts or omissions alleged here. Planner 5D will
26   add the names, identities, and roles of these academic institutions when it learns
27   them.
28
                                                 8
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 10 of 31




 1          30.    On information and belief, in committing the acts or omissions alleged
 2   in this complaint, each defendant conspired with, aided and abetted, or acted in
 3   concert with each other, and each acted as the agent of each other. Under principles
 4   of respondeat superior and like principles, employer defendants are liable for the acts
 5   and omissions of their employees and agents.
 6                                GENERAL ALLEGATIONS
 7          A.     Planner 5D and Its Object and Scene Files

 8          31.    Planner 5D was founded in 2011 as a user-friendly home design tool
 9   that allowed anyone to quickly and easily create their own home, office, or landscape
10   designs. Users select from thousands of available objects, from structural features
11   (such as windows, arches, doors, and stairs), to furniture (such as sofas, beds, tables,
12   chairs, and rugs), to kitchen and bathroom appurtenances (such as baths and sinks),
13   to electrical appliances (such as lights, video equipment, and computers), to exterior
14   features (such as paths, lawns, trees, plants, barbeques, and swimming pools). To
15   create a design, users simply drag any of these objects onto or around a chosen floor
16   plan. Once added to a design, these objects can be quickly and easily moved, rotated,
17   tilted, re-sized, or otherwise manipulated to create the desired design. Users can
18   easily toggle between two- and three-dimensional presentations of the design. In 3D,
19   a design can easily be rotated and tilted to any desired perspective.
20          32.    In the years since its founding, Planner 5D has become a leader in web-
21   based interior design tools. It currently has almost 60 million users worldwide.
22                 1.     Planner 5D’s Object Files
23          33.    Planner 5D created its collection of realistic, digitized objects over a
24   span of many years at a cost of millions of dollars. Planner 5D continues to add to
25   this collection. At the time Princeton scraped Planner 5D’s object files, which on
26   information and belief was sometime on or after February 18, 2016, it scraped the
27   entire then-existing collection, which numbered over 2,600 files of objects. Currently,
28   Planner 5D owns a collection of over 4,500 individual object files.
                                                  9
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 11 of 31




 1          34.    Planner 5D’s objects are original and creative works of authorship.
 2   First, human modelers’ original and creative design choices govern the nature and
 3   appearance of the 3D objects, including how the objects are rendered on users’
 4   screens. Second, the computer files that generate these 3D images are themselves the
 5   product of creative human choices, with multiple digital configurations possible for a
 6   single design object.
 7
                             a.   Originality and Creativity of the Rendered
 8                                Images

 9          35.    Concerning the first level of creative expression, the 3D images as
10   rendered, Planner 5D’s designers draw on their creative imagination in a number of
11   different ways. First, some of Planner 5D’s objects are not modeled on any particular
12   reference image, but stem entirely from the designers’ imaginations. Examples
13   include 3D models of people, animals, flowers, and plants. Second, even where
14   designers begin with a reference image, such as a drawing or a photograph, they
15   never mechanically copy the reference. They never copy its measurements, for
16   example, or use other mechanical or automated means of reproducing it. Their
17   judgment and creative expression govern the models’ dimensions, sizes, shapes,
18   angles, proportions, relative placements, textures, and colors. These choices can be
19   compared to a photographer’s choices about the lighting, angles, highlights,
20   shadows, and other features of photographic composition.
21          36.    Many of these creative choices entail still further, subsidiary, choices.
22   For example, modelers not only select two-dimensional textures to apply to the
23   three-dimensional models, they also choose from a broad array of visual attributes
24   those textures will possess. These choices govern not only the size of the texture and
25   how it should be fitted to the surface—e.g. by stretching or tiling—but also how to
26   mix and configure visualization attributes such as: UV mapping, specular intensity
27   and color, transparency, translucency, blending, diffuseness color, and alpha
28   channels.
                                                 10
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 12 of 31




 1          37.    Each attribute directly affects the appearance of the finished 3D models.
 2   UV mapping specifies the stretches and other reshaping the two-dimensional texture
 3   will undergo to fit the desired three-dimensional surface. Specular intensity refers to
 4   the degree of pure reflectivity of the model’s surface. Adjusting this setting causes
 5   the finished model to have more or less mirror-like reflections. A related function
 6   controls the modelers’ desired coloring of these reflections. Transparency and
 7   translucency are related but distinct further design choices. They govern whether
 8   and how much the textured surface appears to transmit light through itself, and
 9   whether that transmission is clear or blurred. Blending values are a related choice
10   governing how light reflecting from a surface appears to be mixed with the light
11   transmitting through it. Diffuseness color refers to a base color of the surface. Alpha
12   channels control transparency on a point-by-point basis. Each of these creative
13   choices is made by Planner 5D and its modelers. Each contributes significantly to the
14   appearance of the finished product.
15          38.    Modelers also use independent creative expression to create multiple
16   distinct furniture pieces from a single reference image. For example, starting with a
17   reference image of a chair, a designer might create not just his or her own version of
18   that chair, but also a sofa, bench, or love seat, all inspired by the same original
19   reference. Each new furniture piece entails its own design choices.
20          39.    Moreover, Planner 5D authored and issued to its modelers guidelines
21   for the models’ appearance, adding another layer of creative input to the finished
22   products’ textures, lighting, materials, and colors.
23          40.    Planner 5D’s models are designed to look realistic. “Realistic” means
24   appearing to exist in real-life. It does not mean actually existing in real life, in the sense
25   of replicating an actual real-life object. Thus, as noted, many of Planner 5D’s objects
26   were created wholly from the modelers’ artistic imaginations, with no reference
27   object. These objects are “realistic” but have no real-world counterparts. Other
28   Planner 5D objects are inspired by reference images. But these models’ realism stems
                                                   11
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 13 of 31




 1   from appearing as though they could exist, not from looking exactly like something
 2   that does exist. “Realism” does not imply fidelity to a particular original. It simply
 3   implies seeming real.
 4
                           b.      Originality and Creativity of Underlying Digital
 5                                 Object Files.

 6          41.     In addition to the expressive choices embodied in the design of
 7   Planner 5D’s objects, there is a separate layer of human creativity and originality in
 8   the digital files that store those 3D objects. First, every design choice described above
 9   is translated into and thus reflected in the strings of text that comprise the digital
10   files. In creating their original 3D models, Planner 5D’s modelers are simultaneously
11   creating original digital files whose text strings encode those creative choices. The
12   result is a digital file that is itself entitled to copyright protection. Second, the digital
13   files underlying every 3D object can be represented many different ways. The
14   structure and organization of the digital files for each 3D object depends on the
15   creative choices modelers make in how they create that particular object. These
16   choices, as reflected in the underlying digital file structure, represent a separate and
17   independent level of expressive content that is entitled to copyright protection.
18
                           c.      Secrecy and Protection of Underlying Digital
19                                 Object Files
20          42.     Each of Planner 5D’s object files was located at a unique, and secret,
21   Internet address on Planner 5D’s servers. These addresses are never shown to
22   Planner 5D’s users. Rather, users see only pictures of home-design objects that can be
23   selected for inclusion in a floor plan. When a user clicks on and drags a picture of a
24   desired object, Planner 5D’s proprietary software will, operating in the background
25   and invisibly to the user, fetch the corresponding data file from a secret Internet
26   address. Identifying the secret address of the object, or accessing the underlying data
27   file stored there, is impossible without circumventing Planner 5D’s software and
28   penetrating non-public addresses on its servers. Circumvention of these protections
                                                   12
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 14 of 31




 1   requires, first, using software developer tools to monitor and intercept
 2   communications activity between Planner 5D’s software and its European servers.
 3   Combining key information gleaned from these intercepted communications with
 4   specially-designed data-harvesting software, a hacker could determine the secret
 5   Internet address of each object file, and the full catalog of object files could be
 6   crawled and scraped.
 7          43.    Without tools and techniques of this kind, users of Planner 5D’s
 8   website could not and cannot access the location or the content of even one of
 9   Planner 5D’s over-2,600 object files.
10          44.    Each of Planner 5D’s over-2,600 object files is individually a trade secret
11   belonging to Planner 5D. Separately, the compilation of over-2,600 object data files
12   itself constitutes a trade secret belonging to Planner 5D.
13                 2.     Planner 5D’s Scene Files
14          45.    In addition to its collection of over 2,600 object files, Planner 5D also
15   owns a much larger set of data files that contain floor plans, or “scenes.” These scene
16   files store configurations, or arrangements, of individual objects, that have been
17   superimposed on a floor plan. Planner 5D’s website includes a large public gallery of
18   pre-existing scenes (floorplans) that have been carefully selected to showcase the
19   program’s capabilities, and to provide templates for users who don’t want to start
20   their floor plans from scratch. As with Planner 5D’s object files, each scene file in this
21   gallery was individually created by a human designer.
22                        a.      Originality and Creativity of Scene Compilation
23          46.    Planner 5D is informed and believes that Princeton scraped
24   Planner 5D’s files on or after February 18, 2016. At that time, the company’s publicly-
25   available gallery of scenes numbered over 45,000 scenes. Each of these scenes was
26   hand chosen by Planner 5D personnel for inclusion in the public gallery from a vastly
27   larger collection of scenes. Their selection was based on criteria that included artistic
28   value, variety, novelty, and suitability for a family-friendly service (i.e., absence of
                                                  13
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 15 of 31




 1   offensive or indecent content). Princeton scraped each and every one of these over-
 2   45,000 scene files then located in Planner 5D’s public scene gallery. It thus copied the
 3   entire copyrighted compilation.
 4          47.     Planner 5D’s scene files, like its object files, are “realistic.” This means
 5   they are floor plans that resemble actual, plausible, interior and exterior designs that
 6   someone might design. As with the object files, “realistic” in this context does not
 7   mean that the floor plans were copied from actual floor plans somewhere. To the
 8   contrary, they are floor plans assembled from the imaginations of individual
 9   designers and reflect their creative choices.
10                         b.     Secrecy and Protection of Underlying Digital
                                  Scene Files
11

12          48.     As with the data files defining objects, those defining scenes are each
13   kept at a unique, and secret, Internet address on Planner 5D’s servers. Neither these
14   datafiles nor their secret Internet addresses are ever shown to Planner 5D’s users.
15   Rather, users see only pictures of pre-existing scenes, or floor plans, that they can
16   build on to personalize their interior design. When a user clicks on a desired picture
17   of a scene, Planner 5D’s proprietary software will, operating in the background and
18   invisibly to the user, fetch the data file for that scene from the secret Internet address
19   at which it is stored. The software then renders the data file into a scene that is visible
20   on the user’s screen. Identifying the secret address of the scene, or accessing the
21   underlying data file stored there, is impossible without circumventing Planner 5D’s
22   software and penetrating non-public addresses on its servers. Circumvention of these
23   protections requires, first, using software developer tools to monitor and intercept
24   communications activity between Planner 5D’s software and its European servers.
25   Combining key information gleaned from these intercepted communications with
26   specially-designed data-harvesting software, a hacker could determine the secret
27   Internet address of each scene file, and the full catalog of scene files could be crawled
28   and scraped.
                                                   14
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 16 of 31




 1          49.      Without such tools and techniques, users of Planner 5D’s website could
 2   not and cannot access the location or the content of even one of Planner 5D’s over-
 3   45,000 scene files.
 4          50.      The data file underlying each individual scene, like those underlying
 5   each object, is a trade secret belonging to Planner 5D. Separately, the compilation of
 6   over 45,000 scene data files is a trade secret belonging to Planner 5D. The company
 7   spent years and significant sums of money creating and compiling these trade
 8   secrets.
 9          B.       Planner 5D’s Terms of Service
10          51.      When Princeton crawled and scraped Planner 5D’s data files, its Terms
11   of Service strictly limited users’ use of the website and its materials, including a
12   blanket prohibition on “access[ing]” or “acquir[ing]” Planner 5D’s files. No user was
13   permitted to
14               collect, use, copy or distribute any portion of the Planner5D
                 project or the Materials [defined as any materials found or
15               created on the Planner 5D site]; resell, publicly perform or
                 publicly display any portion of the Materials; modify or
16               otherwise make any derivative uses of any portion of the
                 Planner5D project, the Mobile applications or the Materials;
17               use any “deep-link,” “page-scrape,” “robot,” “spider” or other
                 automatic device, program, algorithm or methodology which
18               perform similar functions to access, acquire, copy, or monitor
                 any portion of the Planner5D project; . . . download (other than
19               page caching) any portion of the Planner5D project, the
                 Materials or any information contained therein or use [of] the
20               Planner5D project or the Materials other than for their
                 intended purposes.
21
22          52.      Because these Terms of Service prohibit even “access[ing]” or
23   “acquir[ing]” the underlying data files, they protected the secrecy of Planner 5D’s
24   data files more completely than would a simple non-disclosure agreement. Non-
25   disclosure agreements bind parties who have been shown confidential information
26   not to disclose it to others. Planner 5D’s Terms of Service go further. They prohibit
27   users even from seeing (via “access[ing]” or “acquir[ing]”) the information in the first
28   place. Users cannot disclose information they have never seen. Because users always
                                                  15
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 17 of 31




 1   see objects and scenes only as rendered, never as data files, Planner 5D’s Terms of
 2   Service, which prohibit accessing and seeing the underlying files in the first place,
 3   protect those files more securely than if the files could be seen by users who then
 4   merely promised never to reveal them.
 5          53.    Because the Terms of Service prohibited visitors like Princeton from
 6   even accessing Planner 5D’s underlying data files, and also prohibited them from
 7   acquiring or sharing the files in any manner (such as by “download[ing],”
 8   “distribut[ing],” or “resell[ing]” the files), the Terms of Service created a duty of
 9   confidentiality for Princeton to maintain these files’ secrecy. Princeton breached that
10   duty, as detailed elsewhere in this complaint.
11          54.    Planner 5D is the successor-in-interest to the rights bestowed on
12   “Farminers Limited” in the Terms of Service. Farminers Limited was an early
13   investor in the business, but subsequently assigned all of its intellectual property
14   rights, including all rights under the Terms of Service, to Planner 5D. Even before
15   this assignment, Planner 5D was an express intended beneficiary of the Terms of
16   Service.
17          C.     Combined Effect of Structural and Legal Barriers

18          55.    Acting together, the Planner 5D Terms of Service and the website
19   architecture described above, where users are walled off from both the location and
20   the content of Planner 5D’s data files, create a rigorous barrier blocking access to, or
21   even awareness of, the content of the underlying data files. Users see only renderings
22   of objects that they can drag and drop into renderings of floor plans, i.e. scenes. Once
23   users drop rendered objects into rendered scenes, the users can resize, reposition, or
24   reorient the rendered objects. What they may never do is see or access, much less
25   download or copy, the underlying data files from which those renderings are made.
26          56.    Planner 5D’s complete concealment of both the location and the content
27   of its underlying data files distinguishes this case from ones in which website
28   operators gave users “unfettered access” to each and every trade secret they later
                                                  16
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 18 of 31




 1   complained had been misappropriated. Cf. Broker Genius, Inc. v. Zalta, 280 F. Supp. 3d
 2   495, 521-22 (S.D.N.Y. 2017) (users given “unfettered access” to all trade secrets at
 3   issue). As described in detail above, Planner 5D consistently walls off both the
 4   location and the content of the trade secrets at issue here, and, under its Terms of
 5   Service, separately prohibits circumventing these protections via crawling, scraping,
 6   or otherwise accessing its data files.
 7          D.     Planner 5D’s Business Evolves into AI and Scene Recognition.
 8          57.    As the importance and promise of scene-recognition technology grew
 9   in the years since Planner 5D’s founding, the company’s core business objective
10   likewise evolved from providing home design tools to becoming a leader and
11   innovator in computer scene recognition.
12          58.    The market for AI-enhanced software is expected to grow to $60 billion
13   by 2025. One of Planner 5D’s key goals has become leveraging its unparalleled
14   repository of three-dimensional object and scene files to develop first-of-its-kind
15   scene-recognition technology. To that end, over the past several years Planner 5D has
16   invested significantly in developing algorithms that capitalize on Planner 5D’s
17   catalog of three-dimensional files to achieve market-leading 3D recognition.
18          E.     Defendants’ Identification, Scraping, Copying, Display,
                   Distribution, and Use of Planner 5D’s Files
19
                   1.     Princeton’s Acquisition, Copying, Display, Distribution,
20                        and Use of Planner 5D’s Object and Scene Files

21          59.    On information and belief, sometime in or before 2016, scene-
22   recognition scientists at Princeton determined that large sets of realistic, digitized,
23   three-dimensional scene and object data were critical to their research. In a
24   December 30, 2016 academic paper on scene understanding, they wrote that
25   “[i]ndoor scene understanding is central to applications such as robot navigation and
26   human companion assistance.” (Yinda Zhang et al., Physically-Based Rendering for
27   Indoor Scene Understanding Using Convolutional Neural Networks, 1 (Proceedings of
28   IEEE Conference on Computer Vision and Pattern Recognition, 2017),
                                                 17
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 19 of 31




 1   https://arxiv.org/pdf/1612.07429v2.pdf (last visited March 30, 2020).) The Princeton
 2   scientists noted that “[o]ver the last years, data-driven deep neural networks have
 3   outperformed many traditional approaches thanks to their representation learning
 4   capabilities.” (Id.)
 5          60.        Yet such successful data-driven methods had a built-in limitation:
 6   finding enough data. The Princeton researchers wrote: “One of the bottlenecks in
 7   training for better representations is the amount of available per-pixel ground truth
 8   data that is required for core scene understanding tasks.” (Id.) As one of these
 9   authors separately wrote in a slide presentation he posted to a Princeton URL: “What
10   is the main roadblock for 3D scene understanding and research?” “Data!!”
11   (Funkhouser, supra, at 8-9.)
12          61.        “To address this problem,” the Princeton scientists observed in their
13   December 2016 article, other researchers had proposed using synthetic data. Yet no
14   one had shown where such synthetic data could be found. In their article, the
15   Princeton authors solved this problem. Their solution: download all required data
16   from Planner 5D. As the authors put it: “In this work, we introduce a large-scale
17   synthetic dataset with 400K physically-based rendered images from 45K realistic 3D
18   indoor scenes.” The data came from a “a collection of 3D scene models downloaded
19   from the Planner 5D website.” (Zhang et al., supra, at 1, 3.)
20          62.        The Princeton authors explained that the downloaded Planner 5D
21   dataset contained “45622 scenes with over 5M instances of 2644 unique objects
22   among 84 objects categories.” (Id. at 3.) Special surfaces provided by Planner 5D gave
23   the objects a desirable “photo-realistic” appearance. (Id.) Another key feature of the
24   Planner 5D dataset was that “indoor layouts, furniture/object alignment, and surface
25   materials are designed by people.” (Id. (emphasis added)). Human-designed models
26   and scenes were likely to be realistic. And realism was vital for accurate machine
27   learning. (Id.)
28
                                                    18
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 20 of 31




 1          63.    Princeton called its collection of Planner 5D data the “SUNCG dataset.”
 2   It offered this link for registering to download the dataset:
 3   http://suncg.cs.princeton.edu/ (now returning an error message). In the ensuing
 4   years, Planner 5D’s data figured prominently in the Princeton’s researchers’ work,
 5   including in further articles they published on scene recognition. (E.g., Shuran Song
 6   et al., Im2Pano3D: Extrapolating 360° Structure and Semantics Beyond the Field of View, 8
 7   (Proceedings of IEEE Conference on Computer Vision and Pattern Recognition,
 8   2018), https://arxiv.org/pdf/1712.04569.pdf) (last visited March 30, 2020).) One co-
 9   author on these articles, Manolis Savva, is now a senior Facebook computer-vision
10   researcher.
11          64.    Planner 5D’s data also became featured in the work of researchers at
12   other institutions, including at Facebook. (E.g., Abhishek Das et al, Embodied Question
13   Answering, 4 (Computer Vision and Pattern Recognition Expo, 2018),
14   https://embodiedqa.org/paper.pdf) (“We instantiate EmbodiedQA in House3D [1], a
15   recently introduced rich, simulated environment based on 3D indoor scenes from the
16   SUNCG dataset [8]. Concretely, SUNCG consists of synthetic 3D scenes with realistic
17   room and furniture layouts, manually designed and crowdsourced using an online
18   interior design interface (Planner5D [38]).”).)
19          65.    Another project relying on the SUNCG dataset was “PlanIT.” A
20   principal author of this project was Manolis Savva, the senior Facebook computer-
21   vision researcher who co-authored the articles, discussed above, that described
22   Princeton’s downloading and use of Planner 5D’s data.
23          66.    Princeton’s researchers have thus exploited, and continue to exploit,
24   Planner 5D’s core asset, and are doing so for the same purpose Planner 5D has set for
25   itself: developing artificial intelligence applications featuring 3D scene recognition.
26          67.    Planner 5D will need discovery to determine the precise means by
27   which Princeton scraped Planner 5D’s data files. But on information and belief, the
28   Princeton researchers or others acting on their behalf executed a detailed, multi-step
                                                 19
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 21 of 31




 1   plan to pierce Planner 5D’s software protections and acquire its data. First, using
 2   software developer tools, Princeton or its agents monitored and intercepted
 3   communications activity between Planner 5D’s software and its European servers.
 4   Through this monitoring and interception, Princeton extracted key information
 5   pointing it to the secret locations of all data files on Planner 5D’s servers. Princeton
 6   then wrote its own data-harvesting software that drew on the stolen Internet address
 7   information to allow it to crawl and scrape the entirety of Planner 5D’s then-existing
 8   data files.
 9          68.    The data scraping techniques Princeton used to acquire Planner 5D’s
10   data files violated clear prohibitions in the Terms of Service against using any “‘page-
11   scrape,’ ‘robot,’ ‘spider[,]’ or other automatic device . . . to access, acquire, copy, or
12   monitor any portion of the Planner5D project.”
13          69.    These Terms protected the secrecy of Planner 5D’s data files one level
14   more securely than a standard non-disclosure agreement. Standard NDAs prohibit
15   users from disclosing secret information that is shared with them. Planner 5D’s
16   Terms prohibit the secret information even from being shared with them. There is
17   thus nothing for users to promise not to disclose. Those never shown a secret recipe
18   cannot sensibly promise not to reveal it.
19          70.    Because Planner 5D’s website hid the locations and contents of its data
20   files, and because Princeton had to design and deploy hacking software to obtain this
21   information, Princeton knew or should have known that Planner 5D intended for the
22   data files to remain confidential.
23          71.    Separately, Princeton’s clear violation of the Terms of Service’s
24   prohibitions on scraping, crawling, and downloading Planner 5D’s data, and its
25   prohibitions on use of the data other than for its intended purpose of interior design,
26   constituted improper means of acquiring the data.
27          72.    Planner 5D had no indication of any of this until 2018, nor could it
28   have. It did not canvass international academic literature on scene recognition.
                                                   20
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 22 of 31




 1   Instead, having protected its digital files as described above, it attended to the day-
 2   to-day operations of its web-based design service. It also conducted its own, private,
 3   AI scene-recognition research. It was not until 2018, when a third-party mentioned
 4   having seen Planner 5D data at a Princeton URL, that Planner 5D had an indication,
 5   though even then an incomplete one, of the facts described above. Most recently, in
 6   2019, Planner 5D determined that over 99.9% of the data in the files of the SUNCG
 7   dataset are identical to that of the object and public-gallery scene files Planner 5D
 8   possessed when Princeton did its scraping. On information and belief, the remaining
 9   .1% of the files are also downloaded Planner 5D data files, but ones whose
10   underlying data has been slightly altered. Some of the SUNCG data files even
11   continue to bear Planner 5D’s registered trademark, <PLANNER 5D>.
12
                   2.     Facebook’s Involvement with Princeton and the
13                        SUNCG Dataset, Including the SUMO Challenge
14          73.    Facebook, Inc. and Facebook Technologies, LLC have also been acutely
15   interested in scene-recognition technology. They have created and funded their own,
16   in-house team of scientists and engineers to research and develop scene and object
17   recognition and understanding. This research team operates, on information and
18   belief, within Facebook’s “Facebook Reality Labs,” a major AR/VR (augmented
19   reality / virtual reality) research center with offices across the United States.
20          74.    In 2018, Facebook Reality Labs joined with researchers at Princeton,
21   Stanford, UC Berkeley, Georgia Tech, and other institutions to jointly organize the
22   first Scene Understanding and Modeling (SUMO) Challenge. The primary sponsor of
23   the SUMO Challenge was Facebook. The SUMO Challenge “targets development of
24   comprehensive 3D scene understanding and modeling algorithms.” (See Facebook
25   Research, Facebook Reality Labs Launches the Scene Understanding and Modeling (SUMO)
26   Challenge, FACEBOOK RESEARCH (MARCH 30, 2020, 6:40 PM),
27   https://research.fb.com/facebook-reality-lab-launches-the-scene-understanding-and-
28   modeling-sumo-challenge/.)
                                                  21
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 23 of 31




 1          75.    The SUMO Challenge was developed by a team of computer vision
 2   researchers at Facebook, with help from researchers at Stanford, Princeton, and
 3   elsewhere. (Id.) Current and former Stanford and Princeton researchers have also
 4   served as SUMO Challenge organizers, advisors, or program committee members.
 5          76.    SUMO Challenge contestants were “evaluated on their ability to
 6   consistently infer the correct geometry, pose, appearance and semantics of the
 7   elements” of scenes supplied by the SUMO Challenge organizers. (Id.) Winners were
 8   promised cash prizes and speaking spots at the SUMO Challenge conference.
 9          77.    Facebook directed SUMO Challenge participants to the SUNGC dataset
10   to develop and hone their contest submissions. On information and belief, Facebook
11   and the other SUMO Challenge organizers, including Stanford and Princeton, made
12   a fresh copy of the Princeton SUNCG dataset sometime in or after 2018, and stored it
13   at a Stanford URL. Facebook posted a link to this Stanford URL on its SUMO
14   Challenge web page, encouraging contestants to access, download, and use the
15   dataset for their work. On information and belief, dozens of copies or more of this
16   copy of the SUNCG dataset have been downloaded and used by an unknown
17   number of users.
18          78.    In 2019, the Facebook defendants and other SUMO Challenge
19   organizers launched another SUMO Challenge, the 2019 SUMO Challenge.
20          79.    Starting in or after 2019, Facebook has also made other copies and other
21   uses of the SUNCG dataset. It linked to one such copy in another of its object-
22   recognition projects, the “House 3D environment.” According to Facebook, House
23   3D “is a rich environment containing thousands of human-designed 3D scenes of
24   visually realistic houses with fully labeled 3D objects, textures, and scene layouts.”
25   Once again, these thousands of scenes came from Planner 5D. Facebook got them by
26   “extract[ing them] from the SUNCG dataset.” (See House3D, FACEBOOK ARTIFICIAL
27   INTELLIGENCE (March 30, 2020, 6:42 PM), https://ai.facebook.com/tools/house3d.)
28
                                                 22
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 24 of 31




 1          80.    Facebook also sponsors a scene-recognition project called AI Habitat, a
 2   new simulation platform that is designed to train machines to recognize interior
 3   scenes using photo-realistic, simulated three-dimensional environments. Facebook’s
 4   AI Habitat project relies on the SUNCG dataset as a source of realistic three-
 5   dimensional environments.
 6          81.    Facebook maintains many close connections to Princeton and its
 7   researchers. On information and belief, Facebook has supported Princeton and its
 8   researchers financially. For example, Princeton’s “Vision & Robotics” Department
 9   has publicly thanked Facebook (among others) for its “generous support” “for our
10   research.” Dr. Shuran Song, a Princeton Ph.D student and co-author of several of the
11   articles describing Princeton’s downloading of Planner 5D’s data, has been a
12   recipient of “a Facebook Fellowship,” according to an article she and five other
13   Princeton scientists authored. (Shuran Song et al., Semantic Scene Completion from a
14   Single Depth Image 9 (Proceedings of IEEE Conference on Computer Vision and
15   Pattern Recognition 2017), https://arxiv.org/pdf/1611.08974v1.pdf (last visited March
16   30, 2020).)
17          82.    Another scene-recognition researcher, Manolis Savva, who co-authored
18   multiple articles with Princeton’s Shuran Song discussing Princeton’s harvesting of
19   Planner 5D’s data for use in the SUNCG dataset, is a visiting researcher at Facebook
20   and a lead researcher at Facebook’s AI Habitat computer-vision project. One of
21   Facebook’s leading scene-recognition researchers was thus a co-author of the very
22   articles detailing Princeton’s acquisition and harvesting of Planner 5D’s data for use
23   in the SUNCG dataset.
24          83.    Further, and as noted above, the SUNCG dataset Facebook has been
25   using so intensively includes files that still bear Planner 5D’s registered trademark:
26   <PLANNER 5D>.
27          84.    Facebook’s close association with so many of the Princeton scientists
28   who scraped and downloaded Planner 5D’s data without permission, including
                                                23
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 25 of 31




 1   Shuran Song and Manolis Savva; its “generous support” of Princeton’s Vision &
 2   Robotics Department; its copying and extensive use of a dataset that still includes
 3   Planner 5D’s registered trademark; and its co-sponsorship with Princeton of the
 4   SUMO Challenge, all strongly suggest that Facebook had actual knowledge, and at
 5   the very least reason to know, that the SUNCG dataset contained proprietary
 6   information belonging to Planner 5D, and that Princeton—which could not have
 7   shown Facebook any authorization for its use of that information, since it lacked
 8   any—had acquired the SUNCG dataset by improper means, and under
 9   circumstances giving rise to a duty to maintain the secrecy, and limit the use, of that
10   data.
11           85.   Indeed, on information and belief, researchers then affiliated with
12   Facebook knew of, supported, participated in, and benefited from all of Princeton’s
13   research alleged above, including the scraping and exploitation of Planner 5D’s data.
14           86.   In addition, on information and belief, as an agent, partner, or joint
15   venture of Princeton in the SUMO Challenge, Facebook also had imputed knowledge
16   that Princeton misappropriated the SUNCG dataset from Planner 5D.
17           87.   Finally, on information and belief, Facebook knew that Princeton
18   acquired the SUNCG dataset from Planner 5D without Planner 5D’s permission and
19   in violation of the Terms of Service.
20           F.    Defendants’ Knowledge of the Terms of Service

21           88.   On information and belief, Princeton and Facebook each in fact saw
22   Planner 5D’s Terms of Service, and thus are each bound by them.
23           89.   Princeton also had constructive or inquiry knowledge of Planner 5D’s
24   Terms of Service, and thus is bound by them, because of its sophistication, because of
25   its repeated interaction with Planner 5D’s software and website, because data
26   scraping without permission is, by its nature, likely to infringe copyrights and other
27   intellectual property rights, and because Princeton’s data-scraping required it to
28   consciously pierce the barriers Planner 5D had erected to block public access to the
                                                 24
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 26 of 31




 1   data files, all of which should have indicated to Princeton that data-scraping was
 2   likely not authorized by Planner 5D under its Terms of Service.
 3          90.    Facebook also had constructive or inquiry knowledge of Planner 5D’s
 4   Terms of Service. It was funding Princeton’s computer vision department,
 5   sponsoring its researchers, working closely with Princeton on the SUMO Challenge,
 6   and employing as a lead scene-recognition researcher one of the authors who
 7   violated those Terms by scraping and downloading Planner 5D’s data. Facebook also
 8   has its own acute interest in commercially exploiting the SUNCG dataset, and knew
 9   or should have known to investigate the provenance of this valuable data, especially
10   where data elements still bore Planner 5D’s registered trademark.
11          91.    In addition, and on information and belief, before sharing the SUNCG
12   dataset with Facebook and the other SUMO challenge organizers, Princeton would
13   have informed Facebook and the others that it acquired the SUNCG dataset from
14   Planner 5D without its permission.
15          G.     Defendants’ Continuing Wrongdoing
16          92.    Like Princeton, Facebook is exploiting the Planner 5D dataset for the
17   same purpose Planner 5D set for itself: to train artificial intelligence applications to
18   recognize 3D interior scenes. Worse, Facebook explicitly secured from SUMO
19   Challenge participants the right to commercialize the fruits of their work. This strikes
20   at the heart of Planner 5D’s business objective.
21          93.    In March 2019, Planner 5D wrote Facebook, Princeton, and others,
22   demanding that they cease and desist infringement of Planner 5D’s copyrights. Yet
23   Princeton and Facebook, on information and belief, nonetheless continue to use the
24   SUNCG dataset in their computer vision R & D efforts, and to allow or encourage
25   others’ use of infringing and misappropriated copies of Planner 5D’s copyrighted
26   and trade secret materials.
27          94.    The defendants’ copying, misappropriation, and especially public
28   disclosure and dissemination of Planner 5D’s data files threatens to destroy the
                                                  25
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 27 of 31




 1   market for Planner 5D’s core asset. It has inflicted catastrophic and potentially
 2   permanent damage on the company.
 3          H.     Entitlement to a Civil Action Under 17 U.S.C. 411(a)

 4          95.    On September 14, 2020, Planner 5D submitted two copyright
 5   applications to the Copyright Office: Planner 5D Objects (2016) (Objects Application)
 6   and Planner 5D Scenes (2016) (Scenes Application).
 7          96.    Each copyright application sought to register a computer program.
 8   Under the Copyright Act, a “computer program” is defined as a “set of statements or
 9   instructions to be used directly or indirectly in a computer in order to bring about a
10   certain result.” 17 U.S.C. § 101. Planner 5D’s object and scene files consist of lines of
11   code that instruct a computer how to generate Planner 5D’s three-dimensional
12   objects and scenes in computer memory, permitting their display to users. The
13   Objects Application sought to register the computer program consisting of all
14   Planner 5D objects created through January 13, 2016. The Scenes Application sought
15   to register all public gallery scenes created through February 17, 2016.
16          97.    Planner 5D submitted the two applications through the Copyright
17   Office’s online application portal using the Office’s standard application template.
18   Planner 5D submitted deposit copies in support of each application, in a file format
19   permitted for computer program registrations. Planner 5D submitted a proper
20   expedited registration fee of $800 in support of each application.
21          98.    On September 18, 2020, the Copyright Office issued a refusal of each
22   application on the ground, among others, that the Office did not think the computer
23   code submitted as deposit copies constituted “source code” within the meaning of
24   applicable Copyright Office regulations. Soon after, on September 22, the Copyright
25   Office’s General Counsel wrote Planner 5D, informing it that the Copyright Office
26   had decided to offer Planner 5D further guidance about registering its works and an
27   opportunity to re-submit deposit copies of the works.
28
                                                  26
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 28 of 31




 1          99.      Planner 5D then engaged in further exchanges with the Copyright
 2   Office, including about the “source code” issue. Planner 5D explained that its works
 3   were written in a programming language called Java Script Object Notation, or
 4   JSON. It provided an affidavit from one of the world’s leading computer scientists,
 5   the researcher widely credited with having created the Java programming language,
 6   explaining why Planner 5D’s JSON files “unquestionably qualify as source code.”
 7          100.     The Copyright Office said it did not question Planner 5D’s assertion
 8   that its works constituted computer programs. Instead, the Office wrote, “what is at
 9   issue is whether . . . ‘source code’ has been deposited.” Planner 5D explained to the
10   Office that, since its works were written in the JSON programming language, the
11   JSON code was source code; and, in any event, Planner 5D had nothing other than the
12   JSON code to deposit with the Office.
13          101.     Accordingly, on November 16, 2020, the Copyright Office issued new
14   refusals for each of Planner 5D’s applications. It again based the refusals on the
15   source code issue, as well as an ancillary issue about the deposit of sample screen
16   displays.
17          102.     Notwithstanding the refusals, the Office made clear that Planner 5D’s
18   applications were submitted in proper form and that it had satisfied the requirement
19   of 17 U.S.C. § 411(a) for entitlement to bring federal infringement action:
20               Although the Registration Program Office has concluded that
                 the deposits submitted with these applications do not meet the
21               requirements for registering a work as a computer program,
                 you have delivered to the Office a deposit, application, and fee
22               required for registration of the computer programs ‘in proper
                 form,’ as required to institute a civil action for infringement
23               under 17 U.S.C. § 411(a).

24
25                                    CAUSE OF ACTION
                       (Copyright Infringement — Against All Defendants)
26

27          103.     Planner 5D incorporates the prior paragraphs of this complaint as
28   though fully set forth here.
                                                  27
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 29 of 31




 1          104.   Planner 5D is the sole owner of all right, title, and interest in the
 2   copyrights in its computer program comprised of object files created through
 3   January 13, 2016 (Objects Work). Planner 5D submitted its Objects Application for
 4   this work in proper form, as the Copyright Office recognized when it stated that
 5   “you have delivered to the Office a deposit, application, and fee required for
 6   registration of the computer programs ‘in proper form,’ as required to institute a civil
 7   action for infringement under 17 U.S.C. § 411(a).”
 8          105.   Planner 5D is the sole owner of all right, title, and interest in the
 9   copyrights in its computer program comprised of public gallery scene files created
10   through February 17, 2016 (Scenes Work). Planner 5D submitted its Scenes
11   Application for this work in proper form, as the Copyright Office recognized when it
12   stated that “you have delivered to the Office a deposit, application, and fee required
13   for registration of the computer programs ‘in proper form,’ as required to institute a
14   civil action for infringement under 17 U.S.C. § 411(a).”
15          106.   Attached as Exhibit A to this complaint are the Copyright Office’s
16   notices of its refusals. As required under 17 U.S.C. § 411(a), Planner 5D will be
17   contemporaneously providing notice to the Register of Copyrights of the filing of this
18   action, accompanied by a copy of this complaint.
19          107.   By, among other things, reproducing, distributing, publicly displaying,
20   and/or creating derivative works of the Objects Work and the Scenes Work (together,
21   the Copyrighted Works), the defendants, and each of them, directly infringed
22   Planner 5D’s copyrights, in violation of the copyright laws of the United States,
23   including 17 U.S.C. section 101 et seq.
24          108.   The copyrightable elements of Planner 5D’s objects and scenes that the
25   defendants copied, distributed, publicly displayed, and created derivative works of
26   are identified in Paragraphs 34–41 and 45-47 above, describing Planner 5D’s creative
27   and original choices in fashioning the Copyrighted Works.
28
                                                  28
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 30 of 31




 1          109.    The defendants have also contributorily and/or vicariously infringed
 2   Planner 5D’s copyrights in the Copyrighted Works.
 3          110.    For example, Defendants committed contributory infringement by
 4   knowingly inducing and causing researchers, product developers, and SUMO
 5   Challenge contestants to make copies, distribute, publicly display and/or create
 6   derivative works from the Copyrighted Works, and by materially contributing to
 7   these activities.
 8          111.    In addition or in the alternative, the defendants vicariously infringed
 9   Planner 5D’s copyrights. They had the right and the ability to supervise and control
10   researchers’, SUMO Challenge contestants’, and others’ access to and use of the
11   Copyrighted Works, and to prevent such parties’ copying, distribution, public
12   display, or creation of derivative works from the Copyrighted Works. Further, on
13   information and belief, Facebook and Princeton financially benefitted from these
14   activities. For example, Facebook obtained unlimited rights to commercialize,
15   market, and use the submissions of the SUMO Challenge contestants. Princeton’s
16   Computer Vision Group received “generous support”—presumably financial—from
17   Facebook and other high-tech companies who benefitted from Princeton’s sharing of
18   its SUNCG dataset. Princeton stood to attract still further sponsorship through its
19   continuing provision of resources, including the SUNCG dataset, to technology
20   companies.
21          112.    On information and belief, the defendants’ acts of direct, contributory,
22   and vicarious copyright infringement were intentional, willful, and malicious, and
23   performed with knowledge that the works they or others were copying, distributing,
24   publicly displaying, or creating derivative works from were copyrighted works
25   whose copyright they did not own and for which they lacked authorization to act as
26   they acted, all in disregard of Planner 5D’s rights.
27          113.    The natural, probable, proximate, and foreseeable result of the
28   defendants’ copyright infringement was to cause immense damage to Planner 5D,
                                                 29
     Planner 5D’s Complaint
        Case 3:20-cv-08261-JCS Document 1 Filed 11/23/20 Page 31 of 31




 1   and to secure profits, commercial advantage, and other benefits for themselves. And
 2   the defendants’ copyright infringement in fact did cause Planner 5D immense
 3   damage.
 4          114.   Planner 5D is entitled to recover its actual damages and any additional
 5   profits of the defendants, all in an amount to be determined at trial. Planner 5D is
 6   also entitled to a permanent injunction prohibiting continuing or future infringement
 7   of its rights, and an order requiring destruction of all infringing copies.
 8                                    PRAYER FOR RELIEF
 9          Planner 5D prays for judgment on each cause of action against the defendants,
10   and each of them, and for the following further relief:
11                 a. for copyright damages, including Planner 5D’s actual damages and
12                    for any (non-duplicative) profits of the defendants;
13                 b. for pre- and post-judgment interest on all awards for which they are
14                    available;
15                 c. for permanent injunctive relief prohibiting all defendants, their
16                    officers, agents, successors, and assigns, and all persons acting in
17                    concert with them, from further acts of direct or indirect copyright
18                    infringement;
19                 d. for an order requiring the destruction of all infringing copies; and
20                 e. for such other relief as the Court deems just and proper.
21                                 DEMAND FOR JURY TRIAL
22          Planner 5D demands a jury trial on all issues qualifying for one.
23

24   RESPECTFULLY SUBMITTED,
25   DATED: November 23, 2020                 THE BUSINESS LITIGATION GROUP, P.C.
26                                            By:        /s/Marc N. Bernstein_ _
                                                           Marc N. Bernstein
27
                                              Attorneys for Plaintiff
28                                            UAB “PLANNER5D”
                                                 30
     Planner 5D’s Complaint
